                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

SDS PETROLEUM CONSULTANTS, LLC                     CIVIL ACTION 3:19-CV-00963

VERSUS                                             JUDGE TERRY A. DOUGHTY

MATTHEW GIVENS                                     MAG. JUDGE KAREN L. HAYES



                                           RULING

       Pending before the Court is Plaintiff SDS Petroleum Consultants, LLC’s (“SDS”) Motion

for Default Judgment [Doc. No. 8]. Defendant Matthew Givens (“Givens”) filed a Response

[Doc. No. 10]. For the following reasons, this proceeding is DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction, and the Motion for Default Judgment [Doc.

No. 8] is DENIED AS MOOT.

I.     FACTS AND PROCEDURAL HISTORY

       On July 25, 2019, SDS, a Texas limited liability company, filed its Complaint against

Givens, a domiciliary of Richland Parish, Louisiana. SDS alleges that, beginning in April 2018,

Givens performed work for SDS as an independent contractor; that SDS paid Givens in full for

all work performed by him; that on May 22, 2019, while attempting to make payment to one of

its contract vendors other than Givens, SDS mistakenly and inadvertently made a direct deposit

in the amount of $23,475.00 into the bank account of Givens; and that Givens has refused to

return the payment [Doc. No. 1, p. 2].

       SDS contends that this inadvertent direct deposit constitutes payment of a thing not owed

under LA. CIVIL CODE art. 2300, and, that Givens is legally bound to return the payment to SDS
in accordance with LA. CIVIL CODE art. 2299 [Id., p. 3].

       SDS asserts that, despite all attempts to amicably resolve this matter, Givens has refused

to return the payment and that Givens was in bad faith in receiving payment of a thing not owed

and in his continued refusal to refund payment [Id., p. 4]. SDS further asserts that Givens’ bad

faith and failure to return payment amounts to a deceptive and “unfair” act in commerce as

defined under LA. REV. STAT. 15:1401, et seq., commonly referred to as the Louisiana Unfair

Trade Practices Act (the “LUTPA”). SDS seeks all applicable damages, as well as attorney’s

fees prescribed by the LUTPA.

       SDS filed its Summons and Original Complaint in this matter on July 25, 2019, alleging

diversity jurisdiction [Doc. No. 1]. On July 30, 2019, SDS served upon Givens, via domiciliary

service upon his spouse, the Summons and Original Complaint at his home address in Rayville,

Louisiana. The deadline for Givens to file responsive pleadings to the Original Complaint was

August 20, 2019. Notice of Entry of Default was given on August 23, 2019 [Doc. No. 7]. The

pending Motion for Default Judgment was filed on September 9, 2019 [Doc. No. 8].

       On September 19, 2019, Givens filed a response in which he indicates that he thought the

unexpected $23,475 direct deposit into his account was a “blessing,” but that he would be happy

to repay the money if some sort of payment arrangement or plan can be resolved [Doc. No. 10].

       After examining the record, the Court became concerned that the amount-in-controversy

requirement may not have been met. The diversity statute – 28 U.S.C. § 1332 – is satisfied

upon a showing of (1) diversity of citizenship between the parties; and (2) an amount in

controversy in excess of $75,000, exclusive of interest and costs. Because the amount-in-

controversy requirement is jurisdictional, the Court must sua sponte raise the issue if there is any


                                                 2
doubt concerning subject-matter jurisdiction. Marathon Oil Co. v. Ruhrgas, 145 F.3d 211, 217

(5th Cir. 1998). Additionally, before granting a motion for default judgment, this Court “has the

duty to assure that it has the power to enter a valid judgment,” and must “look into its

jurisdiction both over the subject matter and the parties.” Sys. Pipe & Supply, Inc. v. MN Viktor

Kurnatovskiy, 242 F.3d 322, 324 (5th Cir. 2001).

       Accordingly, on September 24, 2019, the Court, by minute entry, required the parties to

file a jurisdictional memorandum no later than September 30, 2019, showing why this case does

or does not meet the jurisdictional threshold amount of over $75,000. The parties were further

requested to explain how the LUTPA applies in this factual situation.

       On September 27, 2019, SDS filed its Jurisdictional Memorandum [Doc. No. 12], in

which it argues that subject matter jurisdiction is proper in this Court, as a good faith claim for

$23,475 under the LUTPA was pleaded and a reasonable attorneys’ fees award of greater than

$51,525 was anticipated through trial on the merits at the time suit was filed, thereby exceeding

the “amount in controversy” threshold of $75,000.

       The Court is not convinced that the LUTPA, and, therefore, its attorneys’ fees provision,

apply in this factual situation. The LUTPA prohibits “[u]nfair methods of competition and unfair

or deceptive acts or practices in the conduct of any trade or commerce . . .”. La. R.S. §

51:1405(A). “Louisiana has left the determination of what is an ‘unfair trade practice’ largely to

the courts to decide on a case-by-case basis.” Turner v. Purina Mills, Inc., 989 F.2d 1419, 1422

(5th Cir. 1993); see also Cheramie Services, Inc. v. Shell Deepwater Production, Inc., 35 So.3d

1053, 1059 (La. 2010) (“It has been left to the courts to decide, on a case-by-case basis, what

conduct falls within the statute's prohibition.”) (citing Dufau v. Creole Engineering, Inc., 465


                                                  3
So.2d 752, 758 (La. App. 5 Cir. 1985) (In order to recover under LUTPA a plaintiff must prove

“some element of fraud, misrepresentation, deception, or other unethical conduct” on the part of

the defendant.)). “The courts have repeatedly held that, under this statute, the plaintiff must show

the alleged conduct ‘offends established public policy and . . . is immoral, unethical, oppressive,

unscrupulous, or substantially injurious.’ ” Cheramie, 35 So.3d at 1059 (citations omitted).

       “Only egregious actions involving elements of fraud, misrepresentation, deception, or

other unethical conduct will be sanctioned based on LUTPA.” Volentine v. Raeford Farms of

Louisiana, LLC, 50-698 (La. App. 2 Cir. 8/15/16), 201 So.3d 325, 353, writ denied, 2016-1924

(La. 12/16/16), 212 So.3d 1171, and writ denied, 2016-1925 (La. 12/16/16), 212 So.3d 1171.

       The Louisiana Supreme Court has explained that, “the range of prohibited practices under

LUTPA is extremely narrow.” Cheramie, 35 So.3d at 1060. Further, the Fifth Circuit has held

that “the statute does not provide an alternate remedy for simple breaches of contract. There is a

great deal of daylight between a breach of contract claim and the egregious behavior the statute

proscribes.” Turner, 989 F.2d at 1422; see also Innovative Sales, LLC v. Northwood Mfg., Inc.,

07-30598, 2008 WL 3244114, at *6 (5th Cir. August 6, 2008) (“Innovative argues that the same

actions taken by Northwood that support a breach of contract claim also support a LUTPA claim.

This argument, however, is foreclosed by Turner v. Purina Mills, Inc., wherein this court

expressly acknowledged that LUTPA ‘does not provide an alternate remedy for simple breaches

of contract,’ noting that ‘[t]here is a great deal of daylight between a breach of contract claim and

the egregious behavior the statute proscribes.’”).

       Payment of a thing not due is an action based on quasi-contract. See Garcia v. American

Bank and Trust Co., 88-1810, 1988 WL 104825 at *2 (E.D. La. Oct. 5, 1988). Quasi-contracts


                                                 4
arise from lawful acts; however, as indicated by Dufau, above, in order to recover under LUTPA

a plaintiff must prove some element of fraud, misrepresentation, deception, or other unethical

conduct on the part of the defendant.)). See Marine Design, Inc. v. Zigler Shipyards, a Div. of

Leevac Corp., 791 F.2d 375, 377-78 (5th Cir. 1986) (holding quasi-contract claim did not lie

where underlying action was unlawful); see also Stewart v. Ruston, La. Hosp. Co., LLC, No.

3:14-0083, 2016 WL 1715192 (W.D. La. April 27, 2016)

        In the present action, SDS has not alleged that Givens induced SDS to deposit the

$23,475 into his bank account, through fraud, misrepresentation, or unethical conduct. SDS was

solely at fault in mistakenly and inadvertently making the direct deposit. Rather, SDS has

alleged mere conclusory allegations couched as factual allegations that Givens’ “bad

faith/unfair/unscrupulous failure to return the $23,475 sum to which he knows he has no right

constitutes a LUTPA violation, which provides for the payment of attorneys’ fees.” [Doc. No. 12,

p.5].

        SDS cannot manufacture a LUTPA violation by simply adding the words “bad faith,”

“unfair,” or “unscrupulous” to its breach of quasi-contract claim. Id.; see Shaw Indus. v. Brett,

884 F. Supp. 1054, 1058 (M.D. La. 1995) (finding that “the relationship between the parties and

the nature of the disagreement . . . is more analogous to a breach of contract dispute than one

involving unfair or deceptive acts.”).

        Because SDS’s alleged LUTPA claim is more akin to a breach of contract claim than the

sort of “egregious” behavior contemplated by the LUTPA, the Court finds that LUTPA is not

applicable to this case. Therefore, even if the Court assumes arguendo that $51,525 would have

been a reasonable estimate of attorney’s fees were this matter to proceed to trial, there


                                                 5
nevertheless is no basis for awarding attorneys’ fees. Therefore, there is no basis for finding an

amount in controversy exceeding $75,000. Accordingly, the Court will issue a judgment

dismissing this matter without prejudice, sua sponte, due to lack of subject matter jurisdiction.

SDS’s Motion for Default Judgment [Doc. No. 8] is, therefore, denied as moot.

       Monroe, Louisiana, this 1st day of October, 2019.



                                                      ____________________________________
                                                        TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE




                                                 6
